DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/17/2021.

Claim Status
3.	Claims 1-8 and 10-15 are pending in this application.

Allowable Subject Matter
4.	Claims 1-8 and 10-15 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… an electronic device with specific structures (especially underlined) for recommending contents of a plurality of content sources, comprising a memory configured to store information related to a viewing history of a content; a tuner configured to receive a broadcasting signal from a non-linear content source; a communicator configured to connect with an external content providing device which is a linear content source; and a processor configured to analyze an image of a viewed content to acquire the information related to the viewing history, determine a keyword for a content search on the basis of the information related to the viewing history, acquire a content search result for the keyword for each of a plurality of content sources, and provide, on the basis of the acquired content search result, a content recommendation UI including the recommended contents provided by each of the plurality of content sources, wherein the processor is further configured to acquire, based on the broadcasting signal received through the tuner, an information related to a viewing history of the non-linear content source, determine a keyword based on the acquired information related to a viewing history of the non-linear content source, and acquire, from the external content providing device through the communicator, a content search result for the linear content source using the determined keyword…” in Independent Claim 1 to be obvious. 
	
Claim 12 directed to a corresponding method implemented by the electronic device as recited in claim 1 is also allowed.  

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426